Citation Nr: 0424583	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel





INTRODUCTION

The appellant was a member of the Army Reserve from October 
1988 to February 1989 and thereafter he served on active duty 
with the U.S. Navy from August 1989 until July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran does not have bilateral ear hearing loss, as 
defined by the VA.

2.  The veteran does not have a right knee disability.

3.  The veteran's left knee disability is not of service 
origin.


CONCLUSIONS OF LAW

1.  Bilateral ear hearing loss was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.385 (2003).

2.  A bilateral knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted service 
connection for a bilateral hearing disorder and a bilateral 
knee disability.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (Pelegrini II), 
the United States Court of Appeals for Veteran Claims' 
(Court) held, in part, that a notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

A May 2002 RO rating decision denied service connection for a 
bilateral knee disorder, tinnitus and bilateral hearing loss.  
A letter was not sent to the appellant until September 2003 
regarding his claims for service connection for a bilateral 
knee disorder, tinnitus and bilateral hearing loss.  This 
letter provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to identify 
any additional evidence or information which he wanted VA to 
get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, therefore, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  However, the Board finds that any 
defect with respect to the VCAA notice-timing requirement in 
this case was harmless error.  

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A Statement 
of the Case (SOC) and a Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board finds that the September 2002 SOC and March 2004 
SSOC, as well as, correspondence from the RO to the veteran, 
including the September 2003 letter, notified him of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence he was expected to 
provide.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the claims.  Further, the RO asked 
him to submit any evidence in his possession that pertains to 
the claims.  The RO has provided VA audiology examination and 
contacted all of the medical agencies listed by the 
appellant.  Further, the veteran was offered an opportunity 
to present testimony at a personal hearing, however, he 
declined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the veteran's complaints of knee pain at service 
discharge, the Board considered whether additional assistance 
is needed.  The VCAA requires VA to obtain a medical 
examination or opinion if one is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 
3.159(c)(4).  Under the VCAA, an examination is considered to 
be necessary if the lay and medical evidence of record 
includes competent evidence that the claimant has a current 
disability of persistent and recurring symptoms of 
disability, indicates that the disability or symptoms may be 
associated with the veteran's service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 
3.159(c)(4)(C)(i); Charles v. Principi, 16 Vet. App. 370 
(2002).  

By this standard, further medical opinion is not needed to 
enable VA adjudicators to decide this claim.  In view of the 
absence of any inservice treatment or diagnosis concerning a 
bilateral knee disorder or in medical reports in the years 
following service, any opinion as to whether bilateral knee 
was present in service would certainly be speculative.  
Service connection may not be based on pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

There was no ear disorder reported or shown at the Army 
Reserve enlistment examination conducted in June 1988.  The 
report reflects pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
20
15
25
5
5

In September 1998, the veteran complained of left ear hearing 
loss.  Examination revealed "?" old scarring of the lower 
tympanic membrane (TM).  An audiogram report shows pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
15
LEFT
20
20
20
20
10

In March 1990, the veteran reported intermittent left ear 
pain for the previous 2 months.  He reported exposure to 
canon fire while in the Army.  He also reported a childhood 
history of tubes placed in his left ear.  Bilateral TM 
scarring was noted.  The diagnosis was probable Eustachian 
tube dysfunction, left ear.  The report reflects pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
No info
0
-5
0
-5
LEFT
No info
30
30
5
35

A June 1990 audiogram report relates that the pure tone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
0
LEFT
15
20
40
15
5

In September 1990, he complained of ear pain.  The diagnosis 
was probable sinusitis.  

The record includes July 1991 and March 1992 audiogram.  
However, the medical analysis is not reported.  

The June 1993 separation examination report relates that the 
veteran reported a history of hearing loss.  The ears were 
considered clinically normal.  The pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
5
LEFT
25
25
30
25
10

The veteran also reported a history of knee pain; however, 
the knees were considered normal on examination and no knee 
disability was diagnosed at that time. 

The record contains February and March 1995 injury reports 
from the veteran's employer, which show treatment for a left 
knee injury (post-service).  In the February 1995 report, the 
veteran stated that he injured his left knee while running in 
physical training.  He also stated that he suffered minor 
injuries to the knee as a child but he had not had subsequent 
problems.  The diagnosis was exostosis of the left knee.  

In a March 1995 report, a physician described the veteran's 
left knee injury.  The examiner noted probable subluxation of 
the patella.  The veteran's treatment consisted of 
observation and exercises.  

The record contains a February 2003 private medical report.  
The physician reported that the veteran's service medical 
records were reviewed.  In regard to bilateral hearing loss, 
the physician reported that the veteran had a 35-decibel loss 
at 2000 Hertz (Hz) in the left ear, otherwise the audiogram 
was normal.  The examination report showed that the speech 
reception threshold (SRT) was 15 decibels on the right and 20 
on the left with normal discrimination scores.  The 
tympanograms were satisfactory.  The diagnostic impression 
was sensorineural hearing loss.  

A VA audiologic examination was conducted in July 2003.  The 
veteran reported increasing hearing loss since 1989.  He 
indicated that during service he was exposed to Howitzer fire 
without the benefit of hearing protection.  He stated that 
during service he was exposed to flight deck noise, cargo 
airplanes, and artillery fire.  

The report of the pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
15
20
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner stated that the each ear 
was considered within normal limits for VA guidelines.  The 
audiologist also commented that military noise exposure did 
not cause hearing problems.  

Criteria 

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection for bilateral hearing loss and a right 
knee disability

In regard to bilateral ear hearing loss and right knee 
disability, the record does not support a conclusion that the 
veteran has current disability, that is, an impairment in 
earning capacity as the result of the claimed disease or 
injury as set forth in 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The service 
medical records show that he was treated on occasions for 
left ear pain.  Although his hearing was decreased in March 
1990, and in June 1990, it appears to have improved and there 
was no evidence of a bilateral hearing loss disability, at 
the separation examination.  Thresholds of 30 decibels and 
below were recorded.  While the private physician in February 
2003 reported a left ear 35-decibel loss at 2000 Hz, this, 
does not meet the regulatory definition for hearing loss as 
set forth in 38 C.F.R. § 3.385.  Further, at the most recent 
VA examination, speech audiometry revealed speech recognition 
ability of 96 percent in each ear.  The examiner reported 
that the veteran's hearing was within normal limits.  Still 
further, the pure tone threshold test results do not meet the 
regulatory definition for hearing loss for the right ear.  

It is important for the veteran to understand that even with 
consideration of the veteran's exposure to noise during his 
military service, which is conceded for the limited purposes 
of this decision, and the results of the private medical 
opinion, the veteran, at this time, does not have the minimum 
hearing loss required to be considered a "disability" for 
VA purposes.  While the veteran's hearing may not be as good 
at is was when he was younger, such a fact does not provide a 
basis to conclude that he has hearing loss for VA purposes.  
The February 2003 private medical report results, indicating 
only a 35-decibel loss at 2000 Hz in the left ear (otherwise 
the audiogram was normal) does not support the veteran's 
claim of a bilateral hearing loss for VA purposes.  

In regard to a right knee disability, while the veteran 
presented general complaints of knee pain at service 
discharge, there was no evidence of a then-current right knee 
disability.  The knees were reportedly normal on examination.  
Further, the medical evidence of record does not include any 
medical statements or opinions concerning a current right-
knee disorder.  The only evidence of record that suggests the 
existence of and/or a causal relationship between a claimed 
right-knee disorder and service is the veteran's statements.  
However, the Board finds that his statements are not 
competent evidence to establish the diagnosis of a right knee 
disorder, let alone the etiology of a current disability.  As 
referred to above, medical diagnoses involve questions that 
are beyond the range of common experience and common 
knowledge, and require the knowledge and experience of a 
trained physician.  The record does not establish the 
veteran's expertise in medical matters.  Therefore, he is not 
competent to make a medical determination.  See Espiritu.  

In summary, the veteran has provided no medical evidence to 
show a current diagnosis of a right knee disability or test 
results that meet the regulatory criteria for a bilateral 
hearing loss disability.  Consequently, without current 
evidence of a bilateral hearing loss disability or a right 
knee disability, the Board finds that the preponderance of 
the evidence is against the veteran's claims. 

Service connection a left knee disability

The available service medical records do not relate that the 
veteran received treatment or was diagnosed with a left knee 
disorder during service.  Further, the earliest evidence 
documenting treatment for a left knee disorder is in February 
1995, approximately 2 years after service discharge.  
Significantly, however, this medical report discloses that a 
left knee injury resulted from an on-the-job-accident post-
service that is unrelated to military service.  Such evidence 
only provides negative evidence against the claim.  More 
importantly, there is no medical evidence on file which 
relates the left knee disorder to the veteran's period of 
active duty.  Such a fact provides more negative evidence 
against this claim.      

Accordingly, the Board finds that service connection for a 
left knee is not warranted.  The evidence is not equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. §3.102.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral knee disability is denied.


	                     
______________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




